— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Lasak, J.), imposed July 19, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248 [2006]; cf. People v Bradshaw, 18 NY3d 257 [2011]). The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive. Eng, EJ., Dillon, Chambers and Austin, JJ., concur.